Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of July 2, 2019
by and between Thomas F. Wolfe ("Consultant"), CWGS Enterprises, LLC, a Delaware
limited liability company (“CWGS”) and Camping World Holdings, Inc., a Delaware
corporation (“CWH” and together with CWGS, collectively, the "Company”).

 

A.  Consultant is currently employed by the Company pursuant to the terms of
that certain Employment Agreement dated June 10, 2016 (the “Employment
Agreement”).

 

B.   The Company and Consultant have mutually agreed to the termination of the
Employment Agreement and Consultant’s employment with the Company and all of its
direct and indirect subsidiaries, effective as of August 1, 2019 (the
“Termination Date”).

 

C.   The Company and Consultant desire that Consultant provide certain
consulting services to the Company commencing on the Termination Date, pursuant
to the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.         Description of Services to be Performed.  Consultant shall provide
the services described on Schedule A attached hereto (the "Services") to the
Company in accordance with the terms of this Agreement.  In rendering the
Services, Consultant shall report to the Company personnel listed on Schedule A
for such specific direction and coordination as may be required.

 

2.         Compensation, Billing and Records.  As compensation for the Services,
the Company shall pay Consultant in accordance with Schedule B
("Compensation").  In addition to the Compensation, the Company will reimburse
Consultant for reasonable travel and other expenses performed in connection with
this Agreement.

 

3.         Terms of Agreement.

 

3.1       The term of this Agreement (the “Term”) shall commence on the
Termination Date and expire on August 1, 2022, unless earlier terminated as set
forth herein.

 

3.2       Notwithstanding anything to the contrary contained herein, this
Agreement may be terminated by the Company or Consultant for any or no reason at
any time upon not less than sixty (60) days prior written notice.

 

3.3       This Agreement may be terminated immediately by either party upon
breach of this Agreement by the other party.

 










 

4.         Confidentiality.

 

4.1       Consultant acknowledges and agrees that it will be receiving both
written and oral information from the Company which it deems confidential and
which relates to its business and its prospects.  Consultant agrees to hold all
such confidential information in trust and confidence, and not to disclose any
such confidential information to any third party without prior written
consent.  Furthermore, Consultant agrees to not use any such information for any
purpose other than to perform the Services.  Upon the Company's request,
Consultant will immediately deliver to it all files, documents and other media
(and all copies and reproductions of any of the foregoing in its possession or
under its control) which contain or pertain to the confidential information.

 

4.2       The furnishing of any information by the Company shall not be
construed as granting to Consultant any license or other right in or to any of
the information.  Unless otherwise agreed in writing, Consultant shall assign to
the Company Consultant's entire right, title and interest in and to all
inventions, discoveries and improvements, whether patented or unpatented, that
are conceived or first reduced to practice by Consultant in connection with the
performance of the Services, and all copyrightable material that Consultant may
produce or compose in connection with the performance of the Services.

 

4.3       Unless otherwise agreed in writing, all computer programs,
copyrightable materials, and other intellectual property, if any, produced by
Consultant in connection with performance of the Services shall be deemed "works
for hire" and shall belong, exclusively and without any implied license to
Consultant, to the Company.

 

5.         Miscellaneous.

 

5.1       Notices.  Any communication permitted or required hereunder shall be
in writing and shall be effective upon receipt or five days after deposit in the
United States mail, return receipt requested, registered or certified, or one
day or receipt after deposit with a recognized overnight courier
service.  Notice to (a) the Company shall be sent to CWGS Enterprises, LLC,  250
Parkway Drive, Suite 270,  Lincolnshire, IL 60069,  Attn: President or (b)
Employee shall be sent to the address for Employee on the Company’s records as
of the last day of employment.  Addresses for notice may be changed by either
party by providing notice of such change as set forth above.

 

5.2       Compliance with Laws.  Consultant hereby represents, warrants and
covenants that it shall obey and comply with all applicable laws, regulations
and policies of federal, state and local laws, and shall further comply with all
applicable general policies, rules and regulations of the Company as the same
may be applicable from time to time to the performance of Consultant's duties
under this Agreement.

 

5.3       Noncompetition.  During the term of this Agreement, Consultant shall
not without the Company's prior written consent, which may be withheld in the
Company's sole discretion, (i) serve as an employee or consultant for any
commercial enterprise with respect to services or products that are or may be
produced or sold by the Company, or (ii) have any direct or indirect controlling
financial interest in any commercial enterprise that produces or sells or
contemplates producing or selling service or products in competition with
services or products produced or sold by the Company.





page 2




 

5.4       Intentionally Omitted.

 

5.5       Status.  Consultant shall be deemed an independent contractor and not
an employee or agent of the Company.  Consultant shall have no authority to act
or to execute documents on behalf of the Company and shall make no
representations that it possesses such authority.

 

5.6       Assignment.  Consultant shall not assign this Agreement or any right
or interest hereunder without the prior written consent of the Company.

 

5.7       No Finders, Payments.  Consultant represents and warrants to the
Company that Consultant has neither retained nor authorized the services of any
broker, finder or other such third-party intermediary in connection with the
introduction of the parties to this Agreement or the negotiation or execution
hereof, and has made no payments to employees or agents of the Company to obtain
this Agreement.

 

5.8       Facilities and Logistical Support.  Consultant shall be responsible
for furnishing its own facilities and necessary logistical support in connection
with Consultant's performance of the Services.

 

5.9       Intentionally omitted.

 

5.10     Arbitration.  All disputes arising under or relating to this Agreement
shall be subject to binding arbitration in accordance with the rules of the
American Arbitration Association.

 

5.11     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois applicable to agreements made
and to be wholly performed in such state.

 

5.12     Counterparts.  This Agreement may be executed in more than one
counterpart, and each executed counterpart shall be considered as an original.

 

5.13     No Waiver.  No waiver by either party of a breach or any provision of
this Agreement shall be deemed to constitute a waiver of any preceding or
succeeding breach of the same or any other provision hereof.

 

5.14     Entire Agreement.  This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof, and may not be
supplemented, amended, or varied except in a writing executed by the party to be
bound.

 





page 3




 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

 

 

CONSULTANT

 

 

 

/s/ Thomas F. Wolfe

 

Thomas F. Wolfe

 

 

 

COMPANY:

 

 

 

CWGS Enterprises, LLC

 

 

 

By:

/s/ Brent Moody

 

 

Brent Moody, President

 

 

 

Camping World Holdings, Inc.

 

 

 

By:

/s/ Brent Moody

 

 

Brent Moody, President

 





page 4




 

Schedule A

 

A.        Description of Consultant's Services: Transition services and support
and such other matters as may be required by the Company from time to time and
agreed upon by the Consultant.

 

B.        Specific Individuals to Perform Services:  Brent Moody and such other
persons as may be designated by the Company from time to time.

 





page 5




 

Schedule B

 

A.        Compensation:  $10,000 per month.  In the event this Agreement is
terminated at any time prior to the expiration of the Term, the Company shall
pay consultant an amount equal to the excess of $350,000 over total amount
previously paid by the Company to the Consultant pursuant to this Agreement
prior to the date of such termination.

 

B.         Consultant shall maintain detailed accurate records of the work
performed under this Agreement and of all reimbursable expenses incurred in
connection therewith.  Consultant shall afford the Company and its
representatives access to and the right to examine and copy said records during
the term of this Agreement and for a period of four (4) years after the
termination or expiration thereof.  Other than as explicitly set forth in this
Agreement or otherwise authorized in writing by the Company, Consultant shall
bear all expenses it may incur in the performance of the Services.

 

page 6

